*614MEMORANDUM **
The Clerk shall file appellants’ motion to reinstate the appeal, received on July 31, 2006. The motion to reinstate the appeal is granted.
A review of the record and appellants’ response to the court’s June 9, 2006 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.